NO. 07-01-0508-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 JANUARY 4, 2002
                         ______________________________

                                In re STEVE D. MCNEAL,

                                                Relator
                          ____________________________

                              ORIGINAL PROCEEDING
                          ____________________________


Before BOYD, C.J., QUINN and REAVIS, JJ.

       Steve D. McNeal petitions the court for a writ of mandamus. In particular, we are

asked to order various attorneys who allegedly represented him in a criminal matter “to

submit copies of all items in their files pretaining [sic] to cause no: 99-431348 to the

appellant Steve D. McNeal.” This is supposedly necessary to enable him to “present

credible evidence in support of his appeal . . .” as well as to secure him equal protection

and his “right to present adequate, effective, and meaningful claim [sic] to this Honorable

Court.” We deny the petition for the following reasons.

       The rules of appellate procedure obligate one seeking mandamus to include in his

petition “clear and concise argument for the contentions made, with appropriate citations

to authorities and to the appendix or record.” TEX . R. APP . PROC . 52.3(h). This requires

the petitioner to provide the court with substantive analysis of his legal contentions and
citation to authority supporting those contentions. See Vasquez v. State, 22 S.W.3d 28,

31 (Tex. App.–Amarillo 2000, no pet.) (holding that one waives his point by failing to

accompany it with anything more than conclusory allegation); Favaloro v. Commission for

Lawyer Discipline, 13 S.W.3d 831, 839 (Tex. App.–Dallas 2000, no pet.) (stating that the

appellant waived his contention by failing to support it through explanation and citation to

authority). Here, McNeal provides us with no direct legal citation illustrating that we may

issue a writ of mandamus directing his previous attorneys to deliver records to him. Nor

does he cite analogous authority from which one could extrapolate that he is entitled to the

relief sought. Moreover, his mere reference to various federal civil statutes which have

nothing to do with mandamus (e.g. 42 U.S.C. §§ 1983 and 1985) do not fill the void.

       Nor did he accompany his allegation that the supposed files are needed to

successfully prosecute an appeal with substantive explanation.          Rather, he simply

concludes that within those files is evidence of “harm.” This is of import because while we

may issue a writ of mandamus against an entity other than a judge or court, our authority

to do so is quite limited. Indeed, we may do so only when necessary to enforce our

appellate jurisdiction. TEX . GOV . CODE ANN . 22.221(a); In re Washington, 7 S.W.3d 181,

182 (Tex. App.–Houston [1st Dist.] 1999, no pet.). Here, aside from stating that he would

like the information contained in his attorneys’ files to prosecute an appeal in this court,

what that information is and how his obtaining same is necessary to enforce our appellate

jurisdiction goes unexplained. This is especially problematic when our records indicate

that the appeal to which he alludes involves a criminal case in which he has been

appointed counsel, that counsel has already filed a brief on his behalf, that counsel has


                                             2
not voiced concern about the lack of information necessary to prosecute the appeal, and

McNeal is not entitled to hybrid representation (i.e to file his own brief).1

        That McNeal may be acting pro se and be incarcerated matters not. He and those

in his stead are obligated to abide by the pertinent rules of procedure. Holt v. F.F. Enters.,

990 S.W.2d 756, 759 (Tex. App.--Amarillo 1998, pet. denied). Accordingly, we deny the

petition for writ of mandamus.



                                                                   Brian Quinn
                                                                     Justice

Do not publish.




        1
         The appeal in question is styled McNeal v. State, No. 07-01-0267-CR and pends in this court.
Moreover, that he allegedly needs the contents of the attorneys’ files to obtain evidence illustrating that he
was “harmed” viz the acts underlying his appeal does not authorize us to act. This is so because our decision
in cause number 07-01-0267-CR can only be based upon the record before us. Tong v. State, 25 S.W.3d
707, 712 (Tex.Crim.App. 2000). If the information allegedly contained in the files was not before the trial
court and incorporated into the appellate record, then we cannot consider it. On the other hand, if it is part
of the record, then it is already available to McNeal. In either case, issuing mandamus would be a
meaningless act.

                                                      3